Citation Nr: 9907496	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-12 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's cousin


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1972.

By a May 1988 rating decision, the veteran was granted 
service connection for bilateral hearing loss.  A 
noncompensable (zero percent) disability rating was assigned, 
effective February 19, 1988.  Service connection was granted 
for PTSD by a November 1996 rating decision.  A 30 percent 
disability rating was assigned, effective June 13, 1995.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claims for increased disability 
evaluations.

A videoconference hearing was conducted before the 
undersigned Board Member in January 1999, a transcript of 
which is of record.  This videoconference hearing was in lieu 
of the veteran's requested Travel Board hearing.  38 C.F.R. 
§ 20.700(e). 


REMAND

In general, a veteran's claim of increasing severity of a 
service-connected disability establishes a well-grounded 
claim for an increased evaluation.  Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  The veteran has asserted that both his 
bilateral hearing loss and his PTSD are more disabling than 
contemplated by the current evaluations.  Therefore, his 
claims for increased evaluations are well-grounded, and VA 
has a statutory duty to assist the veteran in the development 
of his claim.  38 U.S.C.A. § 5107(a).

The veteran's claim of entitlement to service connection for 
PTSD was received in June 1995.  Following development by the 
RO, including a December 1995 VA examination, service 
connection was denied in a February 1996 rating decision.  
Thereafter, the veteran perfected a timely substantive appeal 
to the Board on the issue of service connection for PTSD.  

The evidence on file shows that in conjunction with this 
appeal the veteran was accorded a personal hearing before a 
Hearing Officer at the RO in July 1996.  However, the Board 
notes that while an audiocassette from this hearing is 
apparently part of the claims folder, there is no written 
transcript.

Following the RO hearing, service connection was granted for 
PTSD in a November 1996 rating decision.  A 30 percent 
disability rating was assigned, effective June 13, 1995.  The 
veteran was informed of this decision by correspondence dated 
in December 1996.  The RO informed the veteran that this was 
considered a complete grant of the benefits sought.  See 
generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), 
and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  
Additionally, the RO informed the veteran that if he thought 
the decision was wrong, he should write and tell the RO why.  
It was noted that a VA Form 4107 was enclosed which explained 
the veteran's right to appeal.

In January 1997, the veteran submitted a statement wherein he 
detailed the current symptomatology of his PTSD, including 
the fact that he had been unemployed since April 1996.  He 
also reported that the severity of his hearing loss had 
increased.  He stated that he could not understand an entire 
conversation, which he reported was very frustrating to both 
him and his wife.

The RO treated the above correspondence as a new claim for 
increased ratings for both conditions.  However, the Board is 
of the opinion that this correspondence is more accurately 
described as a Notice of Disagreement with the initial PTSD 
disability rating, and a new claim for an increased 
evaluation for the bilateral hearing loss.  The Board notes 
that, in general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, No. 96-947 (U.S. Vet. 
App. January. 20, 1999), the Court held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

A June 1997 VA examination for hearing aid purposes revealed 
pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
XXX
20
25
40
65
LEFT
XXX
25
20
45
85

Based on these findings, the Board has calculated that the 
average puretone threshold level for the right ear was 38 
decibels, and 44 decibels for the left ear.  The speech 
recognition score for both ears was 92 percent.  However, the 
Board notes that these clinical results were not reported on 
a VA Form 10-2364, Audiometric Evaluation, nor is there a VA 
Form 10-2464, Summary Report Of Examination For Organic 
Hearing Loss, associated with these results.  Consequently, 
the Board is of the opinion that these results may be 
insufficient for the purpose of adjudicating the veteran's 
claim for an increased rating.

Further, VA outpatient treatment records are on file that 
cover the period from May 1996 to January 1998.  Although it 
was noted that the veteran had a history of sensorineural 
hearing loss, no pertinent findings were made regarding the 
severity of this disability.  However, these records note 
that the veteran was treated for a punctured right tympanic 
membrane in November 1997.  While it was noted that the 
punctured membrane was healed, the Board is of the opinion 
that this injury may have affected the level of hearing in 
the veteran's right ear.  As this injury occurred after the 
June 1997 examination, the Board finds that a new examination 
is necessary for a full and fair determination of the 
veteran's hearing loss claim.

The Board also notes that it cannot make a full and fair 
determination of the veteran's PTSD claim without a written 
transcript of the July 1996 personal hearing.  As stated 
above, an audiocassette from this hearing is part of the 
claims folder, but not a written transcript thereof.

Moreover, on file is a May 1997 award letter from the Social 
Security Administration (SSA) addressed to the veteran's 
spouse on his behalf.  The SSA found that the veteran was 
entitled to monthly disability benefits beginning October 
1996.  However, the SSA stated that the veteran could not be 
paid for the period from October 1996 through April 1997.  
Further, the SSA stated that the veteran became disabled 
under their rules on April 11, 1996, which was different from 
the date given on the application.  Also, the SSA stated that 
the veteran had to be disabled for 5 full calendar months in 
a row before he was entitled to benefits.  Therefore, the 
first month of entitlement to benefits was October 1996.  
Although this correspondence did not specifically state what 
disability had been found, it is noted that at the January 
1999 videoconference hearing the veteran stated that he had 
been unemployed for the past several years, and indicated 
that it was due to his PTSD.  Additionally, it was requested 
that as part of the veteran's claim for an increased 
evaluation of his PTSD he also be considered for entitlement 
to individual unemployability.  While an opinion was made by 
a May 1997 VA PTSD examiner regarding the veteran's potential 
employability, and was noted by the RO in the July 1997 
denial, it does not appear that the RO considered an 
increased evaluation based upon individual unemployability 
resulting from service-connected disabilities.  Moreover, 
given the May 1997 letter from the SSA, the Board is of the 
opinion that the SSA may have additional records that could 
be relevant to adjudication of the issue on appeal, and that 
a request should be made for these records.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight); Murincsak v. 
Derwinski, 2 Vet. App. 363, 373 (1992); Collier v. Derwinski, 
1 Vet. App. 413, 417 (1991).  

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should request the veteran to 
identify all medical professionals who 
may have records which would be pertinent 
to his claims.  Thereafter, the RO should 
obtain records from all sources 
identified that are not already of 
record.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim. The RO should 
document all efforts to obtain such 
documents, and associate all records 
received with the claims folder.

3.  The RO should schedule a VA 
audiological examination of the veteran 
to determine the current nature and 
severity of his bilateral hearing loss.  
All necessary and appropriate diagnostic 
tests and procedures should be 
accomplished.

4.  The RO should obtain a written 
transcript of the July 1996 personal 
hearing held before a Hearing Officer at 
the RO.  A copy of this transcript should 
be associated with the claims folder.

5.  The RO should provide the veteran 
with a VA Form 21-8940, Veteran's 
Application for Increased Compensation 
Based on Unemployability.  A reasonable 
period of time should be afforded the 
veteran in which to complete and return 
this document.

6.  A VA social and industrial survey 
should be conducted in order to determine 
the impact the veteran's service-
connected disabilities have on his social 
and industrial adaptability.  The claims 
file must be made available to the social 
worker in conjunction with the survey as 
it contains important historical data.  
The veteran's medical, social, 
educational and employment background 
should be summarized and any other 
information needed to develop a complete 
picture of his employment prospects and 
the conditions which limit his employment 
opportunities should be identified.

7.  After completing any additional 
development deemed necessary, the RO 
should review the claims folder to insure 
that the above development has been 
completed.  The RO should then 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
With respect to the PTSD claim, the RO's 
decision should reflect consideration of 
the concept of "staged ratings" 
outlined in Fenderson v. West, as well as 
the veteran's potential entitlement to a 
total rating based upon individual 
unemployability.

If the benefits sought are not granted, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

